Citation Nr: 0931606	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-34 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected facet 
dysfunction, lumbar spine, with left lower extremity numbness 
with L5-S1 degenerative changes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1978 to 
November 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Atlanta, 
Georgia.

The Board notes that correspondence sent to the Veteran in 
September 2007 incorrectly characterized his current appeal 
as a petition to reopen the June 2006 rating decision on the 
basis of new and material evidence, despite the fact that the 
June 2006 rating decision never became final and is still on 
appeal.  To the contrary, in August 2006, the Veteran filed a 
timely notice of disagreement, and in October 2007, he timely 
filed a substantive appeal.  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2008).  As such, the issue on 
appeal is one for service connection for a cervical spine 
disorder on the merits and not a petition to reopen the 
claim.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2008).

The Veteran contends that he has a cervical spine disorder, 
manifested by a pinched nerve in his neck, that is the result 
of his period of active service, to include secondary to his 
service-connected low back disability.  Secondary service 
connection may be granted for disability that is proximately 
due to, the result of, or chronically aggravated by a 
service-connected condition.  38 C.F.R. § 3.310(a) and (b) 
(2008).  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
See, too, Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
Velez v. West, 11 Vet. App. 148, 158 (1998).

In the October 2007 Appeal To Board Of Veterans' Appeals (VA 
Form 9), the Veteran contends that his physician had informed 
him that his cervical spine disorder was secondary to his 
service-connected facet dysfunction, lumbar spine with left 
lower extremity numbness.  He added that all medical evidence 
was located at the VA Medical Centers.   Moreover, the 
Veteran personally submitted  VA treatment records dated in 
June 2007 which relate to surgery for a cervical spine 
disability.  His preoperative and postoperative diagnoses 
were cervical myelopathy with cervical spinal cord 
compression, C3 through C6.  These records from the 
Birmingham, Alabama, VA Medical Center appear to be the only 
VA treatment records on file concerning his cervical spine 
disorder.  The Veteran has indicated the existence of 
additional VA treatment records that comment on the etiology 
of his pinched nerve/ cervical spine disorder which are not 
of record.

In this regard, it is unclear whether the RO attempted to 
obtain all of the Veteran's outstanding VA treatment records 
for treatment of his current cervical spine disorder, 
especially from the Birmingham, Alabama, VA Medical Center.  
On remand, such records must be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if 
not actual, notice of this evidence because it is generated 
within VA's healthcare system).  See also 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§  3.159(c)(2), (c)(3).

Further, a VA medical examination is needed to determine the 
etiology of the Veteran's cervical spine disorder, to include 
whether it is secondary to a service connected disability.  
See 38 C.F.R. § 3.310(a) and (b); Allen, 7 Vet. App. at 439.  
Indeed, VA examination reports dated in February 2008 and 
October 2008 failed to assess the nature and etiology of his 
asserted cervical spine disorder.

According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in a disability compensation (service-connection) claim, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service 
connected disability; but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  See 
also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

It is quite obvious that the Veteran has a current cervical 
spine disability.  However, there has not been a recent 
VA compensation examination to specifically assess the nature 
and etiology of this disability.  The April 2006 private 
treatment opinion letter by Dr. H.W. found that the Veteran 
currently has a herniated nucleus pulposus in the cervical 
spine area, based upon magnetic resonance imaging (MRI) 
testing.  Importantly, Dr. H.W. indicated that the Veteran's 
cervical spine disorder was etiologically linked to active 
duty, but the basis of the opinion is vague.  His service 
treatment records do not show any complaint, treatment or 
diagnosis specifically for a pinched nerve, neck pain, or any 
cervical spine disorder.  Nonetheless, service treatment 
records do evidence a back injury from skiing in February 
1988, with complaints of pain and throbbing of the hip area 
of the back, on both sides, although the report is silent for 
complaints or treatment of neck pain.  Consequently, further 
medical comment is needed to comment on the possibility of 
direct service connection, as well as the possibility that 
the Veteran's pinched neck nerve is related on a secondary 
basis to his service-connected facet dysfunction, lumbar 
spine, with left lower extremity numbness with L5-S1 
degenerative changes.  Even considering the positive nexus 
opinion in the April 2006 private treatment letter, it is 
vague in its rationale, providing as a whole, insufficient 
competent medical evidence for VA to make a decision on the 
claim.  So based on this evidence and the Court's recent 
decision in McLendon, a VA medical examination and opinion 
are needed to determine the nature and etiology of the 
Veteran's current cervical spine disability.

Accordingly, this case is REMANDED for the following 
additional development and consideration:  

1.  The RO/AMC shall also attempt to obtain any VA 
outpatient treatment records of the Veteran from 
the VA Medical Center in Birmingham, Alabama, that 
pertains to a cervical spine disorder that are not 
currently included in his claims file.  All 
efforts to obtain these records must be documented 
in the claims file.  If any records cannot be 
obtained, it should be so stated, and the Veteran 
is to be informed of any records that could not be 
obtained.

2.  The RO/AMC shall schedule the Veteran for an 
appropriate VA examination to ascertain the nature 
and etiology of any current cervical spine 
disorder found on examination.  The examiner 
should note all relevant pathology associated with 
the Veteran's cervical spine.  Any diagnostic 
testing deemed necessary should be undertaken.  
The Veteran's entire claims file, to include a 
copy of this Remand, must be made available to the 
examiner in conjunction with conducting the 
examination of the Veteran.  The examiner should 
annotate his report to reflect review of the 
claims file was undertaken.  A discussion of the 
Veteran's documented medical history and 
assertions should be included.

(a)  The examiner should specifically opine as to 
whether it is at least as likely as not that any 
current cervical spine disorder found on 
examination is related to the Veteran's period of 
active service.

(b)  The examiner should specifically opine as to 
whether it is at least as likely as not that any 
current cervical spine disorder found on 
examination is caused by his service-connected low 
back disability.

(c)  The examiner should also determine whether 
any cervical spine disorder found on examination 
is aggravated by the Veteran's service-connected 
low back disability.  If the service-connected low 
back disability  aggravates (i.e., permanently 
worsens) the cervical spine disorder, the examiner 
should identify the percentage of disability which 
is attributable to the aggravation.

A complete rationale for any opinion expressed 
should be provided.  It is requested that the 
examiner discuss the prior medical evidence in 
detail and reconcile any contradictory evidence. 

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other notification 
or development action, in addition to those 
directed above, is required.  If further action is 
required, it should be undertaken prior to further 
claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on appeal 
remains denied, the Veteran and his representative 
should be provided with a Supplemental Statement 
of the Case.  An appropriate period of time should 
be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

